     Case 2:98-cv-01263-MMD-BNW Document 304 Filed 07/30/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      DAVID BOLLINGER ,                                Case No. 2:98-cv-01263-MMD-BNW
7                                   Petitioner,
              v.                                                       ORDER
8
       WILLIAM GITTERE , et al.,
9
                                Respondents.
10

11           In this capital habeas corpus action, after two extensions of time, the Respondents
12    were due on July 30, 2021, to file their supplemental answer responding to Petitioner
13    David Bollinger’s Claim 7D. (ECF Nos. 298, 300, 302.) On July 30, 2021, Respondents
14    filed a motion for extension of time (ECF No. 303, requesting a further 14-day extension
15    of time, to August 13, 2021, to file their supplemental answer. Respondents’ counsel
16    states that the extension of time is necessary because of the medical leave of an attorney
17    at the Office of the Attorney General. Petitioner does not oppose the motion for extension
18    of time. The Court finds that Respondents’ motion for extension of time is made in good
19    faith and not solely for the purpose of delay, and that there is good cause for the extension
20    of time requested.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
     Case 2:98-cv-01263-MMD-BNW Document 304 Filed 07/30/21 Page 2 of 2



1           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

2     303) is granted. Respondents will have until and including August 13, 2021, to file their

3     supplemental answer, responding to Petitioner David Bollinger’s Claim 7D. In all other

4     respects, the schedule for further proceedings set forth in the order entered March 31,

5     2020 (ECF No. 292) will remain in effect.

6           DATED THIS 30th Day of July 2021.

7

8
                                               MIRANDA M. DU
9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
